                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                 )   Criminal No. 18-150(1) (DWF/HB)
                                          )
       v.                 Plaintiff,      )
                                          )   DEFENDANT=S PRETRIAL MOTION
MICHAEL HARI,                             )   TO DISCLOSE AND MAKE
                                          )   INFORMANT AVAILABLE FOR
                        Defendant.        )   INTERVIEW


       Michael Hari, through the undersigned attorneys, hereby moves the Court for an

Order requiring the government to disclose the identity of any informant or informants

utilized by the government in the investigation of the above-entitled matter, and to make

such informant(s) available for interview by defendant's attorneys, in preparation for trial,

and to disclose the prior criminal convictions of such informants.

Dated: July 18, 2019                                     Respectfully submitted,

                                                         s/ Shannon Elkins
                                                         ______________________
                                                         SHANNON ELKINS
                                                         Attorney No. 332161
                                                         Attorney for Defendant
                                                         Office of the Federal Defender
                                                         107 U.S. Courthouse
                                                         300 South Fourth Street
                                                         Minneapolis, MN 55415

                                                         s/ Reynaldo A. Aligada, Jr.
                                                         ______________________
                                                         REYNALDO A. ALIGADA, JR.
                                                         Attorney No. 319776
                                                         Attorney for Defendant
                                                         Office of the Federal Defender
                                                         107 U.S. Courthouse
                                                         300 South Fourth Street
                                                         Minneapolis, MN 55415


                                                 1
